Citation Nr: 9922072	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  95-16 815 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) disability pension 
benefits in the amount of $3,272.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from November 1943 to February 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1994 decision from the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, VA Regional Office (RO), which denied waiver of 
overpayment of VA disability benefits in the calculated 
amount of $3,272.  The case was thereafter transferred to the 
Montgomery, Alabama, RO.

The Board observes that the RO, in March 1995, notified the 
veteran that his pension benefits were terminated effective 
February 1, 1992.  In a statement received in April 1995, the 
veteran requested waiver of recovery of the overpayment.  In 
April 1995, the RO issued a Statement of the Case (SOC) 
addressing a waiver of recovery in the combined amount of 
$18,216 ($3,272 and $14,944); however, there is no waiver 
decision in the file other than the $3,272 debt.  The debts 
of $3,272 and $14,944 are separate.  A SOC is not a decision 
making document.  The SOC by which the veteran was notified 
of this decision concerning waiver of the $14,944 debt did 
not include an adequate explanation of the veteran's appeal 
rights as to that issue.  The veteran again raised the issue 
of waiver in his May 1995 substantive appeal.  

The Board finds that the issue of waiver of recovery of 
overpayment of $14,944 is not ripe for appellate review.  
Absent a decision, notice of disagreement, statement of the 
case and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  Jurisdiction 
does matter and it is not "harmless" when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows:  Appellate 
review will be initiated by a notice of 
disagreement [(NOD)] and completed by a 
substantive appeal after a statement of 
the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue of entitlement to 
waiver of recovery of an overpayment of VA disability pension 
benefits in the amount of $14,944  is referred to the RO for 
appropriate action.  Black v. Brown, 10 Vet. App. 279 (1997). 


FINDINGS OF FACT

1.  The veteran was awarded disability pension benefits in 
August 1991. 

2.  The RO notified the veteran at the time of the original 
award, as well as in subsequent correspondence, that his 
continued eligibility for disability pension benefits was 
based on countable annual family income and that he should 
notify the VA of any changes in family income. 

3.  In 1994, subsequent to an Income verification match, the 
RO determined that the veteran received unearned income in 
the amount of $725 in unemployment in 1991 and that the 
veteran's spouse earned income in the amount of $8,345 in 
1991.  The RO determined that the veteran had failed to 
report this income to the VA.

4.   In July 1994, the veteran's disability pension benefits 
were terminated effective June 1, 1991, through February 1, 
1992, based the veteran's unreported family income.  This 
action created an overpayment of $3,272. 
  
5.  The overpayment was created by the veteran's willful 
failure to report receipt of additional income, despite his 
knowledge that he was required to do so, and that an 
overpayment would likely result from his failure to report 
such income.


CONCLUSION OF LAW

Waiver of the recovery of overpayment of disability pension 
benefits, in the calculated amount of $3,272, is precluded by 
the veteran's bad faith.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.965(b), 3.660 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO awarded the veteran disability pension benefits in a 
July 1991 rating decision, effective May 1991.  In an August 
1991 award letter with an attached VA Form 21-8768, the RO 
informed the veteran that in determining his countable 
income, the following sources were included: earned $0.00; 
Social Security $4834.00; retirement $0.00; interest $0.00; 
insurance $0.00; and other income $0.00 for him and earned 
$0.00; Social Security $0.00; retirement $0.00; interest 
$0.00; insurance $0.00; and other income $0.00 for his 
spouse.  The veteran was advised to that his rate of pension 
was directly related to his and his family's income and to 
notify the VA of any changes in income of himself or his 
family as failure to do so may result in the creation of an 
overpayment.  He was thereafter advised of the income upon 
which his award was based and of reporting requirements by 
means of numerous letters from VA.

In a June 1992 Eligibility Verification Report (EVR), the 
veteran reported that his spouse had received income for a 2-
week period from May 31, 1992 to June 13, 1992.  The veteran 
indicated that no other income had been received from June 1, 
1991 to the above date.  This additional income resulted in 
an overpayment of $365, which was later waived by in a 
September 1993 Committee decision.

In an April 1994 letter, the RO notified the veteran that it 
proposed to stop his disability pension benefits effective 
from February 1, 1991, based on evidence showing that he 
received unemployment compensation in the amount of $725 and 
that his spouse had received income in the amount of $8,345 
in 1991.  According to the RO, this evidence was an income 
verification match.  The veteran was provided 60 days to 
respond and submit evidence showing that an adjustment should 
not be made.  The veteran failed to respond.  In July 1994, 
the veteran's benefits were terminated effective June 1, 
1991, through February 1, 1992.  This action resulted in an 
overpayment of $3,272.  The veteran was notified of the 
overpayment in July 1994.

In August 1994, the veteran submitted a claim for waiver of 
recovery of the overpayment on the basis of undue financial 
hardship.  He further stated on appeal that he never 
intentionally withheld information concerning his and his 
wife's income.

The Committee denied the veteran's request for waiver in a 
September 1994 decision.  The Committee determined that there 
was bad faith involved in the creation of the indebtedness on 
the grounds that there was knowledgeable intention on the 
veteran's part to seek an unfair advantage or neglect or 
refuse to fulfill some duty or contractual obligation, that 
is, continuing to receive disability pension without 
reporting receipt of additional income.

An appellant who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (1998).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of an indebtedness is statutorily 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) 
(1998).  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994)(citing 38 C.F.R. § 1.965). 

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b) (1998); see 
Richards v. Brown, 9 Vet. App. 255 (1998). 

The phrase "bad faith" is also defined in the "Veterans 
Benefits Administration" (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a ". . . willful intention on the part 
of the claimant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  
(emphasis added).  However, a decision of the Court has 
invalidated the use of the above-cited emphasized phrase as 
an appropriate basis for a bad faith determination.  See 
Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, the 
Court stated, ". . . the operative language in 38 C.F.R. 
§ 1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage, the same test as only one 
of the two alternative tests provided for under the VA 
CIRCULAR [20-90-5]."  Richards, 9 Vet. App. 255, 257.  Thus, 
the Court held that the use of the phrase "neglect or refuse 
to fulfill some duty or contractual obligation" found in VA 
CIR. 20-90-5 was, ". . . inconsistent with the regulation 
[and therefore] cannot be an appropriate basis for a bad 
faith determination."  Ibid. at 258.

In this case, the Board finds evidence of bad faith on the 
basis of the valid regulatory criteria alone (willful 
intention on the part of the claimant to seek an unfair 
advantage).  The appellant will not be prejudiced by the 
Board's review of his claim on appeal because the RO already 
addressed this question.  The RO considered and found 
evidence of bad faith on the basis of both the valid and 
invalid regulatory criteria in the September 1994 decision.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Turning to the facts of this case, in September 1994 the 
Committee denied the veteran's request for waiver of recovery 
of a $3,272 overpayment because there was bad faith involved 
in the creation of the indebtedness.  The Board concurs that 
the veteran acted in bad faith in not reporting his 
unemployment compensation and his spouse's receipt of earned 
income for 1991.

The evidence of record suggests that the veteran's failure to 
report his receipt of additional family income was not mere 
inadvertence.  The Board notes that according to the 
information of record, the veteran's spouse was employed at 
the time of his award of disability pension.  In letters 
pertaining to his award of disability pension benefits, the 
RO explained to the veteran with particularity that his 
pension award was based, in part, on his income from Social 
Security income and on $0.00 income from his spouse.  He was 
well aware of his obligation to report all sources of income 
fully and of the relationship between his income and his VA 
pension entitlement, yet he did not report the income and 
accepted VA pension payments to which he knew he was not 
entitled.  Moreover, the veteran, in June 1992 reported only 
that his spouse had received income for a 2-week period in 
late May and early June 1992 and specifically indicated that 
neither he nor his spouse had received any income from June 
1991 to that time, other than that from Social Security.  The 
Board further notes that the information regarding the 
receipt of additional income for 1991 was not received from 
the veteran, but was received in an income verification match 
approximately 3 years later.  This constitutes more than a 
non-willful act or mere inadvertence.

In light of the foregoing evidence, the veteran's argument 
that he did not intentionally withhold information concerning 
his and his wife's income strains credibility.  The EVR 
specifically requested that he report total wages from all 
sources, including employment.  His professed lack of 
knowledge is less than credible under the circumstances.  He 
knew he had to report his income, and he knew the consequences 
of failing to report it.  His failure to report his income was 
the direct cause of the overpayment of VA benefits, and 
represents a willful intention on his part to seek an unfair 
advantage.  Therefore, waiver of the debt of $3,272 is 
precluded by law, regardless of the veteran's current 
financial status or any of the other elements of the standard 
of equity and good conscience to which he refers.  See 38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965 (1998) (directing that considerations of equity and good 
conscience are inapposite where fraud, misrepresentation or 
bad faith is found).


ORDER

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits in the amount of $3,272 is 
denied.

 

		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 

